 

Exhibit 10.1

 

Amended and RestateD INVESTMENT MANAGEMENT AGREEMENT

 

This Amended and Restated Investment Management Agreement (“Agreement”) is made
as of October 28, 2010 and amended effective July 1, 2014 by and between HORIZON
TECHNOLOGY FINANCE CORPORATION a Delaware Corporation (the “Company”), and
HORIZON TECHNOLOGY FINANCE MANAGEMENT LLC, a Delaware limited liability company
(the “Advisor”).

 

WHEREAS, the Company is a closed-end management investment fund that elects to
be treated as a business development company (“BDC”) under the Investment
Company Act of 1940, as amended (the “Investment Company Act”);

 

WHEREAS, the Advisor is registered under the Investment Advisers Act of 1940
(the “Advisers Act”);

 

WHEREAS, the Advisor and the Company are parties to a certain Investment
Management Agreement dated as of October 28, 2010 whereby the Advisor furnished
investment advisory services to the Company on the terms and conditions set
forth therein (the “Existing Agreement”);

 

WHEREAS, the Company and Advisor wish to amend and restate certain terms of the
Initial Agreement in order to better align the interests of the Advisor and
Company and for the benefit of the Company’s shareholders;

 

WHEREAS, the Company desires to continue to retain the Advisor to furnish
investment advisory services to the Company on the terms and conditions
hereinafter set forth, and the Advisor wishes to be retained to provide such
services.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1.Duties of the Advisor.

 

(a)         The Company hereby employs the Advisor to act as the investment
adviser to the Company and to manage the investment and reinvestment of the
assets of the Company, subject to the supervision of the Board of Directors of
the Company, for the period and upon the terms herein set forth, (i) in
accordance with the investment objective, policies and restrictions applicable
to the Company as set forth in the Company’s Post-Effective Amendment No. 9 to
its Registration Statement on Form N-2, dated July 1, 2014 (File No.
333-178516), which was declared effective July 2, 2014 (the “Registration
Statement”), as amended from time to time; (ii) during the term of this
Agreement in accordance with all other applicable federal and state laws, rules
and regulations, and the Company’s charter and bylaws; and (iii) for so long as
the Company elects to be regulated as a BDC under the Investment Company Act,
the Advisor will manage the assets of the Company in accordance with the
Investment Company Act. Without limiting the generality of the foregoing, the
Advisor shall, during the term and subject to the provisions of this Agreement,
(i) determine the composition of the portfolio of the Company, the nature and
timing of the changes therein and the manner of implementing such changes; (ii)
identify, evaluate and negotiate the structure of the investments made by the
Company; (iii) close and monitor the Company’s investments; (iv) determine the
securities and other assets that the Company will purchase, retain, or sell; (v)
perform due diligence on prospective portfolio companies; and (vi) provide the
Company with such other investment advisory, research and related services as
the Company may, from time to time, reasonably require for the investment of its
funds. The Advisor shall have the power and authority on behalf of the Company
to effectuate its investment decisions for the Company, including the execution
and delivery of all documents relating to the Company’s investments and the
placing of orders for other purchase or sale transactions on behalf of the
Company. In the event that the Company determines to acquire debt financing, the
Advisor will arrange for such financing on the Company’s behalf, subject to the
oversight and approval of the Company’s Board of Directors. If it is necessary
for the Advisor to make investments on behalf of the Company through a special
purpose vehicle, the Advisor shall have authority to create or arrange for the
creation of such special purpose vehicle and to make such investments through
such special purpose vehicle (in accordance with the Investment Company Act for
so long as the Company elects to be regulated as a BDC under the Investment
Company Act).

 

 

 

 

(b)          The Advisor hereby accepts such employment and agrees during the
term hereof to render the services described herein for the compensation
provided herein.

 

(c)          The Advisor is hereby authorized to enter into one or more
sub-advisory agreements with other investment advisers (each, a “Sub-Advisor”)
pursuant to which the Advisor may obtain the services of the Sub-Advisor(s) to
assist the Advisor in fulfilling its responsibilities hereunder. Specifically,
the Advisor may retain a Sub-Advisor to recommend specific securities or other
investments based upon the Company’s investment objective and policies, and
work, along with the Advisor, in structuring, negotiating, arranging or
effecting the acquisition or disposition of such investments and monitoring
investments on behalf of the Company, subject to the oversight of the Advisor
and the Company. The Company shall be responsible for any compensation payable
to any Sub-Advisor.

 

For so long as the Company elects to be regulated as a BDC under the Investment
Company Act, any sub-advisory agreement entered into by the Advisor shall be in
accordance with the requirements of the Investment Company Act and other
applicable federal and state law.

 

(d)          The Advisor shall for all purposes herein provided be deemed to be
an independent contractor and, except as expressly provided or authorized
herein, shall have no authority to act for or represent the Company in any way
or otherwise be deemed an agent of the Company.

 

(e)          For so long as the Company elects to be regulated as a BDC under
the Investment Company Act, the Advisor shall keep and preserve for the period
required by the Investment Company Act any books and records relevant to the
provision of its investment advisory services to the Company and shall
specifically maintain all books and records with respect to the Company’s
portfolio transactions and shall render to the Company’s Board of Directors such
periodic and special reports as the Board may reasonably request. The Advisor
agrees that all records that it maintains for the Company are the property of
the Company and will surrender promptly to the Company any such records upon the
Company’s request, provided that the Advisor may retain a copy of such records.

 

2.Company’s Responsibilities and Expenses Payable by the Company.

 

All investment professionals of the Advisor and their respective staffs, when
and to the extent engaged in providing investment advisory and management
services hereunder, and the compensation and routine overhead expenses of such
personnel allocable to such services, will be provided and paid for by the
Advisor and not by the Company. The Company will bear all other costs and
expenses of its operations, administration and transactions pursuant to that
certain Administration Agreement, dated as of October 28, 2010, by and between
the Company and Horizon Technology Finance Management LLC, the Company’s
Administrator.

 

3.Compensation of the Advisor.

 

The Company agrees to pay, and the Advisor agrees to accept, as compensation for
the services provided by the Advisor hereunder, a base management fee (“Base
Management Fee”) and an incentive fee (“Incentive Fee”) as hereinafter set
forth. The Company shall make any payments due hereunder to the Advisor or to
the Advisor’s designee as the Advisor may otherwise direct. To the extent
permitted by applicable law, the Advisor may elect, or the Company may adopt a
deferred compensation plan pursuant to which the Advisor may elect to defer all
or a portion of its fees hereunder for a specified period of time.

 

(a)         The Base Management Fee through and including June 30, 2014 shall be
calculated at an annual rate of 2.00% of the Company’s gross assets, including
any assets acquired with the proceeds of leverage, and shall be payable monthly
in arrears. The Base Management Fee on and after July 1, 2014 shall be
calculated at an annual rate of 2.00% of (i) the Company’s gross assets,
including any assets acquired with the proceeds of leverage less (ii) assets
consisting of cash and cash equivalents, and shall be payable monthly in
arrears. Base Management Fees for any partial month will be appropriately pro
rated.

 

2

 

 

(b)          The Incentive Fee shall consist of two parts, as follows:

 

(i)One part, which is subject to the Incentive Fee Cap and Deferral Mechanism
(as defined under Section 3(b)(ii) below), will be calculated and payable
quarterly in arrears based on the pre-Incentive Fee net investment income for
the immediately preceding calendar quarter. For this purpose, pre-Incentive Fee
net investment income means interest income, dividend income and any other
income (including any other fees (other than fees for providing managerial
assistance), such as commitment, origination, structuring, diligence and
consulting fees or other fees that the Company receives from portfolio
companies) accrued by the Company during the calendar quarter, minus the
Company’s operating expenses for the quarter (including the Base Management Fee,
expenses payable under the Administration Agreement to the Administrator, and
any interest expense and dividends paid on any issued and outstanding preferred
stock, but excluding the Incentive Fee). Pre-Incentive Fee net investment income
includes, in the case of investments with a deferred interest feature (such as
original issue discount, debt instruments with pay in kind interest and zero
coupon securities), accrued income that we have not yet received in cash.
Pre-Incentive Fee net investment income does not include any realized capital
gains, realized capital losses or unrealized capital appreciation or
depreciation.

 

Pre-Incentive Fee net investment income, expressed as a rate of return on the
value of the Company’s net assets at the end of the immediately preceding
calendar quarter, shall be compared to a “hurdle rate” of 1.75% per quarter
(7.00% annualized). The Company’s pre-Incentive Fee net investment income used
to calculate this part of the Incentive Fee is also included in the amount of
its gross assets used to calculate the 2.00% Base Management Fee. The Company
shall pay the Advisor an Incentive Fee with respect to the Company’s
pre-Incentive Fee net investment income in each calendar quarter as follows: (1)
no Incentive Fee in any calendar quarter in which the Company’s pre-Incentive
Fee net investment income does not exceed the hurdle rate of 1.75%; (2) 100% of
the Company’s pre-Incentive Fee net investment income with respect to that
portion of such pre-Incentive Fee net investment income, if any, that exceeds
the hurdle rate but is less than 2.1875% in any calendar quarter (8.75%
annualized); the portion of the Company’s pre-Incentive Fee net investment
income (which exceeds the hurdle but is less than 2.1875%) is referred to as the
“catch-up.” The “catch-up” is meant to provide the Adviser with 20% of the
Company’s pre-Incentive Fee net investment income as if a hurdle did not apply
if the Company’s pre-Incentive Fee net investment income exceeds 2.1875% in any
calendar quarter; and (3) 20% of the amount of the Company’s pre-Incentive Fee
net investment income, if any, that exceeds 2.1875% in any calendar quarter
(8.75% annualized) payable to the Advisor (once the hurdle is reached and the
catch-up is achieved, 20% of all pre-Incentive Fee net investment income
thereafter is allocated to the Advisor). These calculations shall be
appropriately pro rated for any period of less than three months and adjusted
for any share issuances or repurchases during the relevant quarter.

 

3

 

 

(ii)Fee Cap and Deferral Mechanism. Commencing with the calendar quarter
beginning July 1, 2014, the Incentive Fee specified in Section 3(b)(i) above
shall be subject to a fee cap and deferral mechanism which will be determined
based upon a look-back period of up to three years. For this purpose, the
Incentive Fee look-back period (the “Incentive Fee Look-back Period”) shall
commence on July 1, 2014 and shall increase by one quarter in length at the end
of each of the 12 succeeding calendar quarters, after which time, the Incentive
Fee Look-back period shall include the relevant calendar quarter and the 11 full
preceding calendar quarters. . Each quarterly Incentive Fee payable under
Section 3(b)(i) is subject to a cap (the “Incentive Fee Cap”) and a deferral
mechanism through which the Advisor may recoup a portion of such deferred
Incentive Fee (collectively, the “Incentive Fee Cap and Deferral Mechanism”).
The “Incentive Fee Cap” is equal to (a) 20.0% of Cumulative Pre-Incentive Fee
Net Return (as defined below) during the Incentive Fee Look-back Period less (b)
cumulative Incentive Fees of any kind paid to the Advisor during the Incentive
Fee Look-back Period. To the extent the Incentive Fee Cap is zero or a negative
value in any calendar quarter, the Company shall pay no Incentive Fee under
Section 3(b)(i) to the Advisor in that quarter. To the extent that the payment
of Incentive Fee under Section 3(b)(i) is limited by the Incentive Fee Cap, the
payment of such fees shall be deferred and paid in subsequent calendar quarters
up to three years after their date of deferment, subject to applicable
limitations included herein. The Company shall only pay Incentive Fees under
Section 3(b)(i) to the extent allowed by the Incentive Fee Cap and Deferral
Mechanism. “Cumulative Pre-Incentive Fee Net Return” during any Incentive Fee
Look-back Period means the sum of (a) pre-Incentive Fee net investment income
and the Base Management Fee for each calendar quarter during the Incentive Fee
Look-back Period and (b) the sum of cumulative realized capital gains and
losses, cumulative unrealized capital appreciation and cumulative unrealized
capital depreciation during the applicable Incentive Fee Look-back Period.

 

(iii)The second part of the Incentive Fee (the “Capital Gains Fee”) shall be
determined and payable in arrears as of the end of each calendar year (or upon
termination of this Agreement as set forth below), commencing on December 31,
2010, and will equal 20.0% of the Company’s realized capital gains, if any, on a
cumulative basis from the date of the Company’s election to be a BDC through the
end of each calendar year, computed net of all realized capital losses and
unrealized capital depreciation on a cumulative basis, less the amount of any
previously paid capital gain Incentive Fees, with respect to each of the
investments in our portfolio; provided that the Incentive Fee determined as of
December 31, 2010 shall be calculated for a period of shorter than twelve
calendar months to take into account any realized capital gains computed net of
all realized capital losses and unrealized capital depreciation from the date of
the Company’s election to be a BDC. In the event that this Agreement shall
terminate as of a date that is not a calendar year end, the termination date
shall be treated as though it were a calendar year end for purposes of
calculating and paying a Capital Gains Fee.

 

4.Covenants of the Advisor.

 

The Advisor covenants that it is registered as an investment adviser under the
Advisers Act. The Advisor agrees that its activities will at all times be in
compliance in all material respects with all applicable federal and state laws
governing its operations and investments.

 

5.Excess Brokerage Commissions.

 

The Advisor is hereby authorized, to the fullest extent now or hereafter
permitted by law, to cause the Company to pay a member of a national securities
exchange, broker or dealer an amount of commission for effecting a securities
transaction in excess of the amount of commission another member of such
exchange, broker or dealer would have charged for effecting that transaction, if
the Advisor determines in good faith, taking into account such factors as price
(including the applicable brokerage commission or dealer spread), size of order,
difficulty of execution, and operational facilities of the firm and the firm’s
risk and skill in positioning blocks of securities, that such amount of
commission is reasonable in relation to the value of the brokerage and/or
research services provided by such member, broker or dealer, viewed in terms of
either that particular transaction or its overall responsibilities with respect
to the Company’s portfolio, and constitutes the best net results for the
Company.

 

4

 

 

6.Limitations on the Employment of the Advisor.

 

The services of the Advisor to the Company are not exclusive, and the Advisor
may engage in any other business or render similar or different services to
others including, without limitation, the direct or indirect sponsorship or
management of other investment based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of the
Company, so long as its services to the Company hereunder are not impaired
thereby, and nothing in this Agreement shall limit or restrict the right of any
manager, partner, officer or employee of the Advisor to engage in any other
business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the Company’s portfolio
companies, subject to applicable law). So long as this Agreement or any
extension, renewal or amendment remains in effect, the Advisor shall be the only
investment adviser for the Company, subject to the Advisor’s right to enter into
sub-advisory agreements. The Advisor assumes no responsibility under this
Agreement other than to render the services called for hereunder. It is
understood that directors, officers, employees and stockholders of the Company
are or may become interested in the Advisor and its affiliates, as directors,
officers, employees, partners, stockholders, members, managers or otherwise, and
that the Advisor and directors, officers, employees, partners, stockholders,
members and managers of the Advisor and its affiliates are or may become
similarly interested in the Company as stockholders or otherwise.

 

7.Responsibility of Dual Directors, Officers and/or Employees.

 

If any person who is a manager, partner, officer or employee of the Advisor is
or becomes a director, officer and/or employee of the Company and acts as such
in any business of the Company, then such manager, partner, officer and/or
employee of the Advisor shall be deemed to be acting in such capacity solely for
the Company, and not as a manager, partner, officer or employee of the Advisor
or under the control or direction of the Advisor, even if paid by the Advisor.

 

8.Limitation of Liability of the Advisor; Indemnification.

 

The Advisor (and its officers, managers, partners, agents, employees,
controlling persons, members and any other person or entity affiliated with the
Advisor) shall not be liable to the Company for any action taken or omitted to
be taken by the Advisor in connection with the performance of any of its duties
or obligations under this Agreement or otherwise as an investment adviser of the
Company (except to the extent specified in Section 36(b) of the Investment
Company Act concerning loss resulting from a breach of fiduciary duty (as the
same is finally determined by judicial proceedings) with respect to the receipt
of compensation for services for so long as the Company elects to be regulated
as a BDC under the Investment Company Act), and the Company shall indemnify,
defend and protect the Advisor (and its officers, managers, partners, agents,
employees, controlling persons, members and any other person or entity
affiliated with the Advisor, each of whom shall be deemed a third party
beneficiary hereof) (collectively, the “Indemnified Parties”) and hold them
harmless from and against all damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and amounts reasonably paid in settlement)
incurred by the Indemnified Parties in or by reason of any pending, threatened
or completed action, suit, investigation or other proceeding (including an
action or suit by or in the right of the Company or its security holders)
arising out of or otherwise based upon the performance of any of the Advisor’s
duties or obligations under this Agreement or otherwise as an investment adviser
of the Company. Notwithstanding the preceding sentence of this Section 8 to the
contrary, nothing contained herein shall protect or be deemed to protect the
Indemnified Parties against or entitle or be deemed to entitle the Indemnified
Parties to indemnification in respect of, any liability to the Company or its
security holders to which the Indemnified Parties would otherwise be subject by
reason of willful misfeasance, bad faith or gross negligence in the performance
of the Advisor’s duties or by reason of the reckless disregard of the Advisor’s
duties and obligations under this Agreement (as the same shall be determined in
accordance with the Investment Company Act and any interpretations or guidance
by the Securities and Exchange Commission or its staff thereunder for so long as
the Company elects to be regulated as a BDC under the Investment Company Act).

 

9.Effectiveness, Duration and Termination of Agreement.

 

(a)          This Agreement shall become effective as of the first date above
written. This Agreement shall remain in effect for an indefinite period;
provided, however, for so long as the Company elects to be regulated as a BDC
under the Investment Company Act, then this Agreement may be terminated at any
time, without the payment of any penalty, upon not more than 60 days’ written
notice, by the vote of a majority of the outstanding voting securities of the
Company or by the vote of the Company’s Directors or by the Advisor. The
provisions of Section 8 of this Agreement shall remain in full force and effect,
and the Advisor shall remain entitled to the benefits thereof, notwithstanding
any termination of this Agreement. Further, notwithstanding the termination or
expiration of this Agreement as aforesaid, the Advisor shall be entitled to any
amounts owed under Section 3 through the date of termination or expiration and
Section 8 shall continue in force and effect and apply to the Advisor and its
representatives as and to the extent applicable.

 

5

 

 

(b)          For so long as the Company elects to be regulated as a BDC under
the Investment Company Act:

 

(i)This Agreement shall continue in effect for two years from the date hereof,
or to the extent consistent with the requirements of the Investment Company Act,
from the date of the Company’s election to be regulated as a BDC under the
Investment Company Act, and thereafter shall continue automatically for
successive annual periods, provided that such continuance is specifically
approved at least annually by (A) the vote of the Company’s Board of Directors,
or by the vote of a majority of the outstanding voting securities of the Company
and (B) the vote of a majority of the Company’s Directors who are not parties to
this Agreement or “interested persons” (as such term is defined in Section
2(a)(19) of the Investment Company Act) of any such party, in accordance with
the requirements of the Investment Company Act;

 

(ii)The Agreement may be terminated at any time, without the payment of any
penalty, upon not more than 60 days’ written notice, by the vote of a majority
of the outstanding voting securities of the Company, or by the vote of the
Company’s Directors or by the Advisor;

 

(iii)This Agreement will automatically terminate in the event of its
“assignment” (as such term is defined for purposes of Section 15(a)(4) of the
Investment Company Act).

 

(c)          The provisions of Section 8 of this Agreement shall remain in full
force and effect, and the Advisor shall remain entitled to the benefits thereof,
notwithstanding any termination of this Agreement. Further, notwithstanding the
termination or expiration of this Agreement as aforesaid, the Advisor shall be
entitled to any amounts owed under Section 3 through the date of termination or
expiration and Section 8 shall continue in force and effect and apply to the
Advisor and its representatives as and to the extent applicable.

 

10.Notices.

 

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

 

11.Amendments.

 

This Agreement may be amended by mutual consent. For so long as the Company
elects to be regulated as a BDC under the Investment Company Act, the consent of
the Company must be obtained in conformity with the requirements of the
Investment Company Act.

 

12.Entire Agreement; Governing Law.

 

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York. For so long as the Company elects to be
regulated as a BDC under the Investment Company Act, this Agreement shall also
be construed in accordance with the applicable provisions of the Investment
Company Act. In such case, to the extent the applicable laws of the State of New
York or any of the provisions herein, conflict with the provisions of the
Investment Company Act, the latter shall control.

 

[Signature page immediately follows.]

6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

  HORIZON TECHNOLOGY FINANCE CORPORATION         By:       Name:  Robert D.
Pomeroy, Jr.     Title: Chief Executive Officer         HORIZON TECHNOLOGY
FINANCE MANAGEMENT LLC         By:       Name:  Robert D. Pomeroy, Jr.    
Title: Chief Executive Officer

 

[Signature page to Investment Management Agreement]

 

 

 

